375 F.2d 772
Bernard Clinton LEWIS, Appellant,v.UNITED STATES of America, Appellee.
No. 23601.
United States Court of Appeals Fifth Circuit.
April 21, 1967.

Robert L. Cork, Valdosta, Ga., Robert B. Sumner, J. Laddie Boatright, Douglas, Ga., for appellant.
Fred S. Clark, Asst. U.S. Atty., Richard C. Chadwick, Asst. U.S. Atty., Donald H. Fraser, U.S. Atty., Savannah, Ga., for appellee.
Before BROWN and BELL, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM:


1
The appellant and two confederates burglarized a bank insured by the Federal Deposit Insurance Corporation in violation of 18 U.S.C.A. 2113.


2
The appellant's points here include complaints that there was a variance between the indictment and the proof, and that the court below erred in overruling his challenge of a juror for cause, in admitting certain evidence, in making remarks during the trial about the needless waste of time, and in overruling appellant's objections to the charge.  We have considered each one of those contentions in the light of the record as a whole, including the fact that the proof of guilt was uncontested and overwhelming, and conclude that no reversible error is shown.


3
Affirmed.